DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 12/17/2021, independent claims 1, 9 and 16 are amended to incorporate claims 2, 10 and 17, which were previously objected. Hence, the art rejections regarding independent claims 1, 9 and 16 are allowed.  Claims 2, 10 and 17 have been cancelled. Applicant further filed a terminal disclaimer to overcome the non-statutory double patenting (DP) rejections of the last office action, hence, the DP rejections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a co-pending application US16/738,404 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Donald A. Dipaula on 04/20/2022.
The application has been amended as follows:  Please cancel claims 2, 10 and 17 and amend claims 1, claim 9 and claim 16 as follow: 

Claim 1: An electronic device comprising:
a housing;
a first battery and a second battery arranged in the housing;
a power management circuit configured to control the first battery and the second battery;
a first temperature sensor configured to measure a first temperature of the first battery;
a second temperature sensor configured to measure a second temperature of the second battery; 
a first current limiting integrated circuit (IC) configured to limit a maximum magnitude of a first current flowing into the first battery; 
a second current limiting IC configured to limit a maximum magnitude of a second current flowing into the second battery; and
a processor configured to:
determine whether each of the first temperature and the second temperature is outside a specified temperature range, 
when the first temperature is outside of the specified temperature range, control the first current limiting IC to reduce a magnitude of the first current while maintaining a magnitude of the second current,
identify a highest temperature and a lowest temperature of the first temperature and the second temperature, and 
when a difference value between the highest temperature and the lowest temperature is equal to or greater than a threshold difference value, block the first current from flowing into the first battery and block a-the second current from flowing into the second battery.

Claim 9:	A method of controlling charging batteries of an electronic device, the method comprising: measuring a first temperature of a first battery and a second temperature of a second battery; determining whether each of the first temperature and the second temperature is outside a specified temperature range; and when the first temperature is outside of the specified temperature range, reducing a magnitude of a first current flowing into the first battery while maintaining a magnitude of the second current,
 identifying a highest temperature and a lowest temperature of the first temperature and the second temperature; and 
when a difference between the highest and lowest temperatures is equal to or greater than a threshold difference value, blocking the first current from flowing into the first battery and blocking a second current from flowing into the second battery.

Claim 16:	An electronic device comprising: 
a housing; 
a first battery and a second battery arranged in the housing; 
a power management circuit configured to control the first battery and the second battery; 5Appl. No.: 16/707,446 Response dated: December 17, 2021 Reply to Office Action of: September 24, 2021 
a first temperature sensor configured to measure a first temperature of the first battery; 
a second temperature sensor configured to measure a second temperature of the second battery; 
a first current limiting integrated circuit (IC) configured to limit a maximum magnitude of a first current flowing into the first battery; 
a second current limiting IC configured to limit a maximum magnitude of a second current flowing into the second battery; and 
a processor configured to: 
determine whether each of the first temperature and the second temperature is within a specified temperature range, 
when the first temperature is within the specified temperature range,
 charge the first battery at a first rate, 
when the second temperature is outside of the specified temperature range, charge the second battery at a second rate slower than the first rate by using the second current limiting IC while maintaining a charging rate of the first battery, 
when a difference between the first temperature and the second temperature is equal to or greater than a threshold difference value, block charging by using the first current limiting IC and the second current limiting IC, and   
 wherein the processor is further configured to: when the first temperature is equal to or higher than a highest threshold temperature or is equal to or lower than a lowest threshold temperature, block the first current from flowing into the first battery and a second current from flowing into the second battery.

Reasons For Allowance
	The following is the examiner’s statement of reasons for allowance. 
The prior art, and any art of record does not disclose or suggest the following Claims 1, 9 and 16 limitations: “… a first temperature sensor configured to measure a first temperature of the first battery; a second temperature sensor configured to measure a second temperature of the second battery; a first current limiting integrated circuit (IC) configured to limit a maximum magnitude of a first current flowing into the first battery; 
a second current limiting IC configured to limit a maximum magnitude of a second current flowing into the second battery; and
a processor configured to: determine whether each of the first temperature and the second temperature is outside a specified temperature range, when the first temperature is outside of the specified temperature range, control the first current limiting IC to reduce a magnitude of the first current while maintaining a magnitude of the second current, identify a highest temperature and a lowest temperature of the first temperature and the second temperature, and when a difference value between the highest temperature and the lowest temperature is equal to or greater than a threshold difference value, block the first current from flowing into the first battery and block a-the second current from flowing into the second battery  …” in combination with the remaining claim elements as set forth in Claims 1, 9, 16 and their depending claims 3-8; 11-15; and 18-20 respectively.
Therefore claims 1, 2-9, 11-16 and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859